The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “computer readable media storage”.  In light of the Applicant's Specification being silent in defining the term “computer readable media storage” and acknowledging the current ordinary meaning of “computer readable media storage” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claims 12-17 to read “non-transitory computer readable media storage”.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US Patent Application 20110239010).
As per claim 1, Jain teaches a method implemented by one or more computing devices, the method comprising [fig. 5, the method of figure 5]:
obtaining an advisory power management decision based at least in part on service-level metrics that are received from a computing node [fig. 5, step 220, 0014, 0016, 0026, as pointed out power metric is received for specific computer nodes where the metrics are used to identify power infrastructure that needs to be adjusted or reduced].
prompting the computing node to perform a recommended operation on a processor that is included in the computing node based at least in part on the advisory power management decision [0016, 0024, fig. 5, as pointed out an shown in figure 5 step 232 the metric is used to make power adjustment.  For example, messages to take action or to make power decision by making power adjustment such as power reduction of the computing node or increase power consumption of the computing node].


As per claim 2, Jain teaches receiving hardware metrics and operating system/hypervisor-level metrics from the computing node, wherein obtaining the advisory power management decision is further based on the hardware metrics and operating system/hypervisor-level metrics [0022-0023, fig. 3, as shown in figure 3 and explained from the listed paragraph, the power monitoring which receives power metric work in the kernel space which include hypervisor as virtualization operating system].

As per claim 5, Jain teaches the operating system/hypervisor-level metrics comprise one or more of: a utilization rate, an idle history, a timer interrupt history, and an interrupt rate associated with each processor in the computing node within a predefined time window [0014, 0024, CPU utilization].

As per claim 6, Jain teaches receiving a message from a service process having a worker thread running on the processor included in the computing node, the message indicating a prompt to increase performance of the processor [0016, 0024, utilization message and take action accordingly].
overriding the advisory power management decision, and sending a recommendation to the computing node to increase the performance of the processor according to the message [0016, increase power consumption message accordingly]. 

As per claim 7, Jain teaches increasing the performance of the processor comprises increasing a frequency of the processor, or changing the processor from a power-saving state to a performance state [0016, increase or increase frequency by throttling].

As per claim 9, Jain teaches the platform-level power management event comprises at least a thermal event, or a power budget change [0016, specify power budget].

As per claim 10, Jain teaches predicting probabilities of violating a service-level agreement associated with a service provided by the computing node under different states of the processor included in the computing node through a decision model that uses at least the service-level metrics as inputs, the service having at least one worker thread running on the processor [0020, as pointed out prediction is being made to predict the power cap or likely to go over the cap, in this case CPU power can be adjusted accordingly].
selecting at least one state of the processor that does not violate the service-level agreement as the advisory power management decision [0020, 0027, make CPU adjustment to low priority tasks].

As per claims 8, 12-13, and 15-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8, 12, and 15-20 are also anticipated by Jain for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US Patent Application 20110239010) in the view of Gao (US Patent Application 20110289330).
 As per claim 3, Jain does not teach the service-level metrics comprise one or more of requests per second, an average latency, and a latency at a predefined percentile for each processor in the computing node within a predefined time window, and one or more of an average depth of each individual waiting queue and an average wait time of requests that are associated with each worker thread running on each processor in the computing node within the predefined time window.
However, Gao teaches the service-level metrics comprise one or more of requests per second, an average latency, and a latency at a predefined percentile for each processor in the computing node within a predefined time window, and one or more of an average depth of each individual waiting queue and an average wait time of requests that are associated with each worker thread running on each processor in the computing node within the predefined time window [0029, request per second, 0021 and 0042 wait time, 0046, 0048 queue length and power policy].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jain to include the method of Gao to perform request per second as well queue computation. 

As per claim 14, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 14 is also rejected as being unpatentable over Jain in view of Gao for the same reasons set forth in the rejected claims above.

As per claim 4, Jain does not teach the hardware metrics comprise one or more of: cycles per instruction, cache misses per instruction, total memory reads and writes, total network reads and writes, and total disk reads and writes within a predefined time window.
However, Gao teaches the hardware metrics comprise one or more of: cycles per instruction, cache misses per instruction, total memory reads and writes, total network reads and writes, and total disk reads and writes within a predefined time window [0021, 0029-0030, cycle of the CPU/instruction per time and so forth].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jain to include the method of Gao to perform cycle instruction per second. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forbes (US 20090062970) teaches system and method for active power load management.
Hanson (US 20090254660) teaches systems and methods for coordinated management of power usage and runtime performance in performance-managed computing environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187